

116 SRES 324 ATS: Designating September 29, 2019, as “National Urban Wildlife Refuge Day”.
U.S. Senate
2019-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 324IN THE SENATE OF THE UNITED STATESSeptember 24, 2019Mr. Gardner (for himself and Mr. Bennet) submitted the following resolution; which was referred to the Committee on the JudiciaryOctober 16, 2019Committee discharged; considered and agreed toRESOLUTIONDesignating September 29, 2019, as National Urban Wildlife Refuge Day.
	
 Whereas over 80 percent of people in the United States live in or near cities, which typically have limited opportunities for residents to access nature and experience outdoor recreation;
 Whereas the National Wildlife Refuge System under the United States Fish and Wildlife Service manages 567 national wildlife refuges that constitute a national network of land and water managed for the conservation of fish, wildlife, and plants in the United States;
 Whereas national wildlife refuges provide opportunities for people to discover and appreciate nature;
 Whereas there is a refuge located within a 1-hour drive of every metropolitan area in the United States;
 Whereas the Urban Wildlife Conservation Program under the United States Fish and Wildlife Service— (1)focuses on introducing people living in densely populated areas to the more than 100 national wildlife refuges near urban areas; and
 (2)promotes wildlife conservation and the enjoyment of hunting, fishing, and other wildlife-dependent recreational activities close to where people live;
 Whereas the Urban Wildlife Conservation Program focuses on public-private partnerships— (1)to improve wildlife conservation; and
 (2)to promote access to recreation on and off national wildlife refuges, including recreational activities such as hunting and fishing; and
 Whereas by exploring community-centered approaches to address local needs, engaging the next generation of anglers and hunters, and providing infrastructure and safe access, the Urban Wildlife Conservation Program helps local organizations, cities, and towns across the United States engage in conservation activities: Now, therefore, be it
	
 That the Senate— (1)designates September 29, 2019, as National Urban Wildlife Refuge Day;
 (2)encourages the United States Fish and Wildlife Service to increase access to outdoor recreational opportunities for urban communities; and
 (3)encourages the people of the United States to visit and experience the more than 100 urban national wildlife refuges of the United States.